Citation Nr: 0926467	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  01-02 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the lumbar spine.

2.	Entitlement to an initial compensable evaluation for a 
right wrist traumatic injury of the mid carpal bone (right 
wrist condition).

3.	Entitlement to an initial compensable evaluation for 
mitral valve prolapse and aortic stenosis (heart 
condition).

4.	Entitlement to an initial compensable evaluation for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
November 1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for bilateral hips degenerative arthritis and lumbar disc 
disease evaluated as 10 percent disabling, effective December 
1, 1978; traumatic injury to the mid carpal bone, right 
wrist, evaluated at noncompensably disabling, effective 
December 1, 1978; mitral valve prolapse and aortic stenosis, 
evaluated as noncompensably disabling, effective December 1, 
1978; and hemorrhoids, evaluated as noncompensably disabling, 
effective December 1, 1978.  The Veteran perfected a timely 
appeal of this determination to the Board.

In April 2004, the Board remanded this case for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts, that his service connected disabilities 
are more severe than the current evaluations reflect.  In 
April 2004, the Board remanded these claims for VA medical 
examinations.

The Board is aware that the Veteran submitted additional 
evidence in May 2009, specifically the results of December 
2008, January 2009 and February 2009 medical examinations 
relating to the claims on appeal.  The most recent 
supplemental statement of the case (SSOC) was issued in June 
2009, but this evidence was not considered at that time.  38 
C.F.R. § 20.1304(c) states that any pertinent evidence 
submitted by the Veteran which is accepted by the Board must 
be referred to the agency of original jurisdiction for 
review, unless this procedural right is waived by the 
Veteran.  No such waiver was received in this instance.   The 
Board finds this evidence may be pertinent to the Veteran's 
claim.  However, since the Veteran has not waived RO 
consideration of the evidence, due process requires that the 
claim be remanded.  38 C.F.R. § 20.1304.  In a January 2009 
letter, the Veteran's representative waived its review of 
AMC's SSOC, but no waiver of AMC's consideration of evidence 
was given.  

Accordingly, the case is REMANDED for the following action:

1.	AMC should take action to review the 
Veteran's claims in light of the 
December 2008, January 2009 and 
February 2009 medical examinations.  
Thereafter, readjudicate the Veteran's 
claims for higher initial rating for 
arthritis of the lumbar spine, right 
wrist condition, heart condition, and 
hemorrhoids in light of any additional 
evidence obtained.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, send him a 
supplemental statement of the case 
(SSOC) and give him an opportunity to 
respond to it prior to returning the 
case to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




